UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2007 (unaudited) Issuer Shares Value Common stocks 95.86% (Cost $574,143,246) Aerospace & Defense 2.66% United Technologies Corp. 301,000 24,224,480 Asset Management & Custody Banks 2.66% State Street Corp. 355,000 24,196,800 Communications Equipment 5.54% Cisco Systems, Inc. (I) 1,122,780 37,175,246 Nokia Corp., ADR (Finland) (F) 350,000 13,275,500 Computer Hardware 5.04% Hewlett-Packard Co. 325,000 16,181,750 International Business Machines Corp. 252,300 29,720,940 Consumer Finance 0.99% American Express Co. 151,850 9,015,335 Data Processing & Outsourced Services 1.79% Automatic Data Processing, Inc. 354,592 16,286,411 Department Stores 0.77% Nordstrom, Inc. 150,000 7,033,500 Distillers & Vintners 0.72% Diageo Plc, ADR (United Kingdom) (F) 75,000 6,579,750 Drug Retail 1.52% CVS Corp. 350,000 13,870,500 Electrical Components & Equipment 2.48% Emerson Electric Co. 425,000 22,618,500 Footwear 1.93% NIKE, Inc. (Class B) 300,000 17,598,000 General Merchandise Stores 2.01% Target Corp. 288,275 18,325,642 Health Care Equipment 1.55% Medtronic, Inc. 250,000 14,102,500 Page 1 John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2007 (unaudited) Home Improvement Retail 1.48% Home Depot, Inc. (The) 200,000 6,488,000 Lowe's Cos., Inc. 250,000 7,005,000 Household Products 4.31% Colgate-Palmolive Co. 275,000 19,613,000 Procter & Gamble Co. (The) 279,560 19,664,250 Industrial Conglomerates 6.74% General Electric Co. 1,018,350 42,159,690 Textron, Inc. 310,000 19,285,100 Industrial Gases 0.88% Praxair, Inc. 95,800 8,024,208 Industrial Machinery 3.98% Danaher Corp. 100,000 8,271,000 Dover Corp. 286,400 14,592,080 Illinois Tool Works, Inc. 225,000 13,419,000 Integrated Oil & Gas 9.19% Chevron Corp. 140,100 13,110,558 ConocoPhillips 150,000 13,165,500 Exxon Mobil Corp. 335,872 31,088,312 Total SA, ADR (France) (F) 325,000 26,334,750 Integrated Telecommunication Services 2.09% AT&T, Inc. 450,000 19,039,500 Investment Banking & Brokerage 1.96% Merrill Lynch & Co., Inc. 250,000 17,820,000 Life & Health Insurance 1.63% AFLAC, Inc. 260,000 14,830,400 Multi-Line Insurance 3.58% American International Group, Inc. 307,720 20,817,258 Hartford Financial Services Group, Inc. (The) 127,200 11,772,360 Other Diversified Financial Services 6.89% Bank of America Corp. 457,600 23,003,552 Citigroup, Inc. 509,457 23,776,358 JPMorgan Chase & Co. 350,000 16,037,000 Pharmaceuticals 11.02% Abbott Laboratories 501,700 26,901,154 Johnson & Johnson 432,850 28,438,245 Lilly (Eli) & Co. 225,000 12,809,250 Teva Pharmaceutical Industries Ltd., ADR (Israel) (F) 450,000 20,011,500 Wyeth 275,000 12,251,250 Page 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2007 (unaudited) Publishing 1.82% McGraw-Hill Cos., Inc. (The) 325,000 16,545,750 Semiconductors 3.84% Intel Corp. 400,000 10,344,000 Microchip Technology, Inc. 225,000 8,172,000 Texas Instruments, Inc. 450,000 16,465,500 Soft Drinks 2.73% PepsiCo, Inc. 339,825 24,895,579 Systems Software 2.50% Microsoft Corp. 773,050 22,774,053 Tobacco 1.56% Altria Group, Inc. 204,050 14,187,597 Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.05% (Cost $27,762,000) Joint Repurchase Agreement 3.05% Joint Repurchase Agreement with Barclays Plc dated 9-28-07 at 3.950% to be repurchased at $27,771,138 on 10-01-07, collateralized by $17,836,858 of U.S. Treasury Inflation Indexed Bond, 3.625% due 4-15-28 (valued at $28,317,240, including interest) 3.950% $27,762 27,762,000 Total investments (Cost $601,905,246) 98.91% Other assets and liabilities, net 1.09% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Sovereign Investors Fund Notes to Schedule of Investments September 30, 2007 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. The cost of investments owned on September 30, 2007, including short-term investments, was $601,905,246. Gross unrealized appreciation and depreciation of investments aggregated $306,826,629 and $7,652,267, respectively, resulting in net unrealized appreciation of $299,174,362. Notes to Schedule of Investments - Page 1 Notes to Portfolio of Investments Security valuation The net asset value of the shares of Class A, Class B, Class C, Class I and Class R1 of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on a principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of a Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will then be valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Notes to Schedule of Investments - Page 2 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 6.95% (Cost $16,260,544) Broadcasting & Cable TV 0.43% Comcast Cable Communications, Inc., Gtd Note 6.200% 11-15-08 BBB+ $1,000 1,009,778 Consumer Finance 0.43% Household Finance Corp., Sr Note 6.400 06-17-08 AA- 1,000 1,006,380 Electric Utilities 2.27% Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 980 1,086,624 Progress Energy Florida, Inc. Sec Note Ser A 5.800 09-15-17 A- 1,205 1,208,658 Kansas City Power & Light Co., Sr Note 6.500 11-15-11 BBB 1,000 1,041,278 Tucson Electric Power Co., 1st Collateral Trust Bond Ser B 7.500 08-01-08 BBB 1,944 1,971,527 Electrical Components & Equipment 0.76% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,750 1,767,778 Multi-Utilities 1.05% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 2,000 2,439,598 Oil & Gas Storage & Transportation 0.01% Kinder Morgan Energy Partners LP, Sr Bond 7.750 03-15-32 BBB 14 15,449 Other Diversified Financial Services 0.44% General Electric Capital Corp., Note Ser A 6.125 02-22-11 AAA 1,000 1,030,553 Paper Products 0.00% Norske Skogindustrier ASA, Note (Norway) (F)(S) 7.625 10-15-11 BB+ 7 7,085 Page 1 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2007 (unaudited) Regional Banks 0.43% Greater Bay Bancorp, Sr Note Ser B 5.250 03-31-08 BBB- 1,000 999,425 Specialized Finance 0.01% Principal Life Global Funding I, Sec Note (S) 6.250 02-15-12 AA 13 13,550 Thrifts & Mortgage Finance 1.12% Dominos Pizza Master Issuer, LLC, Sub Bond Ser 2007-1-M1 (S) 7.629 04-25-37 BB 1,000 967,650 Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1A1 6.026 09-25-36 Aaa 1,632 1,648,946 Issuer Shares Value Common stocks 60.59% (Cost $109,533,893) Agricultural Products 4.25% Archer-Daniels-Midland Co. 206,088 6,817,391 Bunge Ltd. (Bermuda) (F) 28,800 3,094,560 Airlines 1.16% Northwest Airlines Corp. (I) 152,254 2,710,121 Aluminum 2.47% Alcoa, Inc. 147,282 5,761,672 Biotechnology 0.73% Amgen, Inc. (I) 14,600 825,922 OSI Pharmaceuticals, Inc. (I) 26,100 887,139 Broadcasting & Cable TV 0.62% Liberty Global, Inc. (Class A) (I) 35,414 1,452,682 Communications Equipment 1.32% 3Com Corp. (I) 624,600 3,085,524 Construction & Engineering 2.29% KBR, Inc. (I) 137,900 5,346,383 Data Processing & Outsourced Services 1.42% Wright Express Corp. (I) 90,650 3,307,818 Diversified Capital Markets 0.99% UBS AG (Switzerland) (F) 43,450 2,313,712 Page 2 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2007 (unaudited) Diversified Chemicals 2.22% Bayer AG (Germany) (C) 65,498 5,188,340 Diversified Metals & Mining 0.51% FNX Mining Co., Inc. (Canada) (F)(I) 11,775 391,157 Freeport-McMoRan Copper & Gold, Inc. 7,600 797,164 Electric Utilities 2.37% British Energy Group Plc (United Kingdom) (F) 508,550 5,537,921 Gas Utilities 0.59% Southern Union Co. 44,120 1,372,573 Gold 5.35% Barrick Gold Corp. (Canada) (F) 124,800 5,026,944 Newmont Mining Corp. 166,420 7,443,967 Health Care Equipment 0.37% Kinetic Concepts, Inc. (I) 9,550 537,474 NMT Medical, Inc. (I)(S) 39,900 318,003 Insurance Brokers 0.58% Willis Group Holdings Ltd. (Bermuda) (F) 33,113 1,355,646 Integrated Oil & Gas 3.15% Sasol Ltd., ADR (South Africa) (F) 84,437 3,629,947 Suncor Energy, Inc. (Canada) (F) 39,276 3,723,758 Integrated Telecommunication Services 1.89% Chunghwa Telecom Co., Ltd., ADR (Taiwan) (F) 238,772 4,412,507 Internet Software & Services 0.90% eBay, Inc. (I) 53,850 2,101,227 Investment Banking & Brokerage 0.41% Aldabra 2 Acquisition Corp. (I) 90,000 967,500 Life & Health Insurance 1.09% Prudential Financial, Inc. 25,950 2,532,201 Managed Health Care 1.46% Aetna, Inc. 62,600 3,397,302 Marine 2.62% Alexander & Baldwin, Inc. 32,696 1,639,050 Diana Shipping, Inc. (Marshall Islands) (F) 100,000 2,850,000 Oceanfreight, Inc. (Greece) (F) 69,762 1,621,269 Page 3 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2007 (unaudited) Oil & Gas Equipment & Services 3.21% Dresser-Rand Group, Inc. (I) 30,900 1,319,739 Halliburton Co. 31,650 1,215,360 Schlumberger Ltd. 13,400 1,407,000 Smith International, Inc. 33,050 2,359,770 Tenaris SA, ADR (Luxembourg) (F) 22,641 1,191,369 Oil & Gas Exploration & Production 5.94% Delta Petroleum Corp. (I)(L) 25,950 465,803 Denbury Resources, Inc. (I) 129,600 5,791,824 Plains Exploration & Production Co. (I)(S) 29,117 1,287,554 SandRidge Energy, Inc. (I)(S) 100,000 2,100,000 Southwestern Energy Co. (I) 100,900 4,222,665 Oil & Gas Storage & Transportation 1.86% Williams Cos., Inc. (The) 127,500 4,342,650 Packaged Foods & Meats 0.91% Sadia SA, ADR (Brazil) (F)(L) 38,034 2,118,494 Pharmaceuticals 3.34% Anesiva, Inc. (I) 41,800 239,932 Endo Pharmaceuticals Holdings, Inc. (I) 52,650 1,632,677 Inspire Pharmaceuticals, Inc. (I) 45,550 244,604 Nastech Pharmaceutical Co., Inc. (I)(L) 54,200 721,402 Novartis AG, ADR (Switzerland) (F) 22,664 1,245,613 Shire Plc, ADR (United Kingdom) (F) 50,038 3,701,811 Precious Metals & Minerals 1.55% Silver Standard Resources, Inc. (Canada) (F)(I)(L) 97,050 3,618,995 Property & Casualty Insurance 2.76% Berkshire Hathaway, Inc. (Class B) (I) 800 3,161,600 Progressive Corp. (The) 91,400 1,774,074 White Mountains Insurance Group Ltd. (Bermuda) (F) 2,883 1,498,439 Real Estate Management & Development 0.46% Eurocastle Investment Ltd. (Channel Islands) (C)(F) 31,294 1,080,130 Specialized Finance 0.68% Nasdaq Stock Market, Inc. (I) 24,550 925,044 Nymex Holdings, Inc. 5,050 657,409 Systems Software 1.12% Microsoft Corp. 88,705 2,613,249 Page 4 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2007 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 1.35% (Cost $3,000,000) Oil & Gas Exploration & Production 1.35% Lasmo America Ltd., 8.15%, Ser A (S) A+ 30,000 3,154,689 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 21.87% (Cost $50,457,047) Government U.S. 13.42% United States Treasury, Bond (L) 6.250 08-15-23 AAA 1,000 1,148,828 Bond (L) 6.000 02-15-26 AAA 2,000 2,265,000 Bond (L) 5.375 02-15-31 AAA 675 722,567 Bond (L) 5.250 02-15-29 AAA 1,000 1,048,125 Inflation Indexed Note (L) 2.500 07-15-16 AAA 2,063 2,101,278 Inflation Indexed Note (L) 2.375 04-15-11 AAA 5,247 5,281,323 Inflation Indexed Note (L) 1.875 07-15-13 AAA 1,134 1,116,084 Note (L) 4.875 05-31-08 AAA 500 502,266 Note (L) 4.875 04-30-11 AAA 3,000 3,077,577 Note (L) 4.250 10-15-10 AAA 8,000 8,050,624 Note (L) 4.250 11-15-13 AAA 1,000 997,109 Note (L) 4.000% 08-31-09 AAA $3,000 3,002,109 Note (L) 4.000 03-15-10 AAA 2,000 2,001,094 Page 5 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2007 (unaudited) Government U.S. Agency 8.45% Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 08-01-08 AAA 4 3,935 15 Yr Pass Thru Ctf 7.000 07-01-11 AAA 41 42,676 15 Yr Pass Thru Ctf 6.500 08-01-16 AAA 26 26,704 15 Yr Pass Thru Ctf 4.500 12-01-17 AAA 510 493,373 30 Yr Pass Thru Ctf 8.000 01-01-31 AAA 11 11,965 30 Yr Pass Thru Ctf 7.500 04-01-31 AAA 13 13,541 30 Yr Pass Thru Ctf 7.000 06-01-31 AAA 13 13,850 30 Yr Pass Thru Ctf 7.000 06-01-32 AAA 7 7,617 30 Yr Pass Thru Ctf (M) 5.725 08-01-37 AAA 1,000 1,006,758 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 3,000 2,938,493 30 Yr Pass Thru Ctf 5.500 10-01-33 AAA 1,000 979,375 Note (L) 6.000 05-15-11 AAA 1,500 1,574,953 Note (L) 5.125 04-15-11 AAA 1,000 1,021,200 Note 5.125 07-13-09 AAA 8,000 8,095,824 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 9.000 04-15-21 AAA 3 3,278 30 Yr Pass Thru Ctf 6.500 04-15-29 AAA 187 192,047 New Valley Generation II, Pass Thru Ctf Ser 2001 5.572 05-01-20 AAA 823 808,853 Sec Bond Ser E Sec Bond Ser E 9.650 11-02-18 AAA 1,790 2,477,552 Interest Par value Issuer, description, maturity date rate Value Short-term investments 28.00% (Cost $65,319,451) Joint Repurchase Agreement 10.04% Joint Repurchase Agreement with Barclays Plc dated 9-28-07 at 3.950% to be repurchased at $23,434,711 on 10-01-07, collateralized by $15,051,656 of U.S. Treasury Inflation Indexed Bond, 3.625% due 4-15-28 (valued at $23,895,540, including interest) 3.950 $23,427 23,427,000 Shares Cash Equivalents 17.96% John Hancock Cash Investment Trust (T)(W) 41,892,451 41,892,451 Page 6 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2007 (unaudited) Total investments (Cost $244,570,935) 118.76% $277,098,478 Other assets and liabilities, net (18.76%) ($43,774,274) Total net assets 100.00% $233,324,204 The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. John Hancock Balanced Fund Notes to Schedule of Investments September 30, 2007 (unaudited) ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2007. (M) These securities having an aggregate value of $1,086,624, or 0.43% of the Fund's net assets, have been purchased as a forward commitments - that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The Fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $1,086,624 of Beaver Valley Funding Corp., 9.00% 6-01-17 has been segregated to cover the forward commitments. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $7,848,531 or 3.36% of the Fund's net assets as of September 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on September 30, 2007, including short-term investments, was $244,570,935. Gross unrealized appreciation and depreciation of investments aggregated $34,820,491 and $2,292,948, respectively, resulting in net unrealized appreciation of $32,527,543. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
